UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4523


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RAMIRO ALVAREZ-RUBIO, a/k/a Juan Alvarez Castro,           a/k/a
Roberto Lainez, a/k/a Leonardo Fabio Alvarez-Santos,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:08-cr-00370-TDS-1)


Submitted:   June 16, 2010                    Decided:   July 6, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Todd A. Smith, LAW OFFICE OF TODD A. SMITH, Graham, North
Carolina, for Appellant.   Angela Hewlett Miller, Assistant
United   States Attorney, Greensboro,  North Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ramiro    Alvarez-Rubio     appeals    his    sentence      to    sixty-

four   months   in    prison   and    three   years   of   supervised         release

imposed after he pled guilty to illegal reentry of a deported

alien after having been convicted of an aggravated felony in

violation of 8 U.S.C. § 1326(a), (b)(2) (2006).                Alvarez-Rubio’s

attorney has filed a brief pursuant to Anders v. California, 386

U.S.   738    (1967),      asserting,    in   his   opinion,      there       are   no

meritorious grounds for appeal but raising the issue of whether

the district court erred in imposing a sentence of sixty-four

months of imprisonment as punishment in this case.                        Alvarez-

Rubio was notified of his right to file a pro se supplemental

brief but has not done so.           We affirm.

             We review a sentence for abuse of discretion.                    Gall v.

United States, 552 U.S. 38, 51 (2007).                The first step in this

review requires us to ensure that the district court committed

no significant procedural error, such as improperly calculating

the guideline range, failing to consider the 18 U.S.C. § 3553(a)

(2006) factors, or failing to adequately explain the sentence.

United States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).                         We

then   consider      the   substantive   reasonableness      of    the    sentence

imposed, taking into account the totality of the circumstances.

Gall, 552 U.S. at 51.           On appeal, we presume that a sentence



                                         2
within   a   properly       calculated      guideline    range     is   reasonable.

United States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007).

             We    have    reviewed   the     record    and   conclude    that    the

district court did not err or abuse its discretion in sentencing

Alvarez-Rubio, and his sentence at the middle of his advisory

guideline    range    is    procedurally      and   substantively       reasonable.

The district court properly determined his guideline range was

fifty-seven to seventy-one months in prison based on a total

offense level of twenty-one and criminal history category of IV.

At sentencing, Alvarez-Rubio noted he came from a poor country

to the United States to succeed and help his family, and he

requested a sentence at the lower end of the guideline range.

             The    district    court    confirmed      Alvarez-Rubio     had    been

deported twice and had illegally returned both times, and he had

not served long sentences for his two prior aggravated felony

convictions.        In sentencing him to the middle of his guideline

range, the court noted it had taken into account the financial

condition     and    personal    situation      that     brought    him   to     this

country, but the court also considered the need for the sentence

to deter further criminal conduct and promote respect for the

law.     Since      Alvarez-Rubio       illegally      returned    to   the    United

States within five months of being deported a second time, it

was apparent that his prior prison sentences were insufficient



                                          3
for purposes of deterrence.           Thus, the court properly concluded

a sixty-four month sentence was reasonable in this case.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We    therefore    affirm     the    district    court’s     judgment.

This court requires that counsel inform his client, in writing,

of his right to petition the Supreme Court of the United States

for further review.        If the client requests that a petition be

filed,    but    counsel   believes     that     such   a   petition     would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.           Counsel’s motion must state that

a copy thereof was served on the client.

            We dispense with oral argument because the facts and

legal    contentions     are   adequately       presented    in   the    materials

before    the    court   and   argument     would   not     aid   the   decisional

process.

                                                                          AFFIRMED




                                        4